Citation Nr: 0303212	
Decision Date: 02/25/03    Archive Date: 03/05/03

DOCKET NO.  01-04 018	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for asbestosis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. M. Ivey, Associate Counsel 


INTRODUCTION

The veteran served on active duty from January 1958 to 
December 1959, from December 1977 to September 1978 and from 
November 1978 to May 1982.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of an April 2000 rating decision of the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA) in which service connection for lung 
disease due to asbestos exposure was denied.  

At the June 2002 Travel Board Hearing the veteran agreed that 
the issue on appeal was entitlement to service connection for 
asbestosis.  


FINDING OF FACT

The evidence does not establish that the veteran has 
asbestosis related to asbestos exposure in service.  


CONCLUSION OF LAW

Asbestosis was not incurred in or aggravated by service.  38 
U.S.C.A. §§ 1131, 5100, 5102, 5103A, 5107(b) (West 1991 & 
Supp. 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 
3.309 (2002).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102, 5103A (West Supp. 2002); 38 C.F.R § 
3.159 (2002), eliminates the concept of a well-grounded 
claim, redefines the obligations of VA with respect to the 
duty to assist and also includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See Quartuccio v. Principi, 16 Vet. App 183, 
187 (2002).  

The September 2002 letter from the Board informed the veteran 
of the evidence needed to substantiate the claim.  VA has no 
outstanding duty to inform the veteran that any additional 
information or evidence is needed.  38 U.S.C.A §§ 5102, 5103A 
(West Supp. 2002); 38 C.F.R § 3.159(b) (2002).  The veteran 
has not referenced any unobtained evidence that might aid the 
claim or that might be pertinent to the basis of the denial 
of the claim.  See 38 U.S.C.A. § 5103A (West Supp. 2002); 
38 C.F.R. § 3.159(c) (2002).  The veteran was afforded a VA 
examination in January 2001.  See 38 U.S.C.A § 5103A (West 
Supp. 2002); 38 C.F.R. § 3.159(c)(4) (2002).  VA has 
satisfied its duties to notify and to assist the veteran in 
this case.  Further development and further expending of VA's 
resources is not warranted.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
duty.  38 U.S.C.A. § 1131 (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 3.303, 3.304 (2002).  In addition, service connection may 
be granted for any disease diagnosed after discharge, when 
all of the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2002).  

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic".  When the disease identity is established there is 
no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b)(2002).  

The veteran claims that as a result of in-service exposure to 
asbestos, he developed asbestosis.  After a review of the 
record, the Board finds that the evidence does not support 
the veteran's contentions, and his claim must be denied.  

Service medical records show that in January 1958 the 
diagnosis was pneumonitis right lower lobe.  The diagnosis 
was probable influenza in June 1958.  Between July 1958 and 
November 1969 chest x-rays were negative.  The veteran's 
September 1980 pulmonary function test showed Forced 
Expiratory Volume in one second (FEV-1) of 83 percent, the 
ratio of Forced Expiratory Volume in one second to Forced 
Vital Capacity (FEV-1/FVC) of 81 percent.  In December 1980 
the assessment was viral infection.  In January 1985 the 
veteran had pneumonia.  In January 1985 a private physician 
wrote that the veteran had been under his care since December 
1984 with flu syndrome.  He stated that the condition 
worsened into post influenzal pneumonia for which the veteran 
was being treated.  

Post service private medical records, dated February 1999 to 
October 2001; show that the veteran was seen for pulmonary 
problems.  The February 1999 chest x-ray revealed pleural 
plaque consistent with previous asbestos exposure.  In June 
1999 the plethysmography report interpretation was mild 
restrictive defect consistent with interstitial lung disease 
/ asbestos exposure.  The computed tomography (CT) scan 
impressions were lipomatosis of the mediastinum, slight 
increased interstitial markings, pleural thickening in the 
left base posterolaterally.  No pleural placquing was 
demonstrated.  The examiner did not see a parenchymal mass.  
In July 1999 a private physician wrote that the veteran had 
pulmonary function radiographic and clinical symptoms 
consistent with interstitial lung disease related to prior 
known asbestos exposure.  The June 2000 CT scan of the chest 
impression was chronic interstitial changes with bilateral 
pleural thickening, no significant interval change when 
compared with previous study dated June 1999.  There was no 
evidence of any pleural effusion, pleural mass or any 
diaphragmatic calcifications.  In April 2001 a physician 
wrote that the veteran had a known history of exposure to 
asbestos and had evidence of interstitial lung disease.  In 
October 2001 the impression was no interval change since June 
2000.  There was no minimal to mild pleural thickening in 
both hemithoraces, which was unchanged.  

The January 2001 VA examination diagnosis was no evidence of 
asbestosis at that time.  

The contact representative for the Navy Medical Liaison 
replied in April 2000 to the RO's inquiry regarding asbestos 
exposure in service.  They had no way of determining to what 
extent the veteran was exposed to asbestos during his naval 
service.  They knew general specification for ships during 
that period, required heated surfaces to be covered with an 
insulating material and it was highly probable that asbestos 
products were used to achieve this end.  Items that required 
insulation included piping, flanges, valves, fittings, 
machinery, boilers, evaporators, and heaters.  The veteran's 
occupation was as a machinist's mate (MM).  The probability 
of exposure to asbestos was probable.  However, a positive 
statement that the veteran was or was not exposed could not 
be made.  

The veteran submitted evidence of asbestos exposure while in 
the Navy.  Hence, the Board concedes in-service asbestos 
exposure.  However, the veteran's claim fails in that the 
preponderance of the evidence is against a finding that the 
he currently has asbestosis.  Although the private medical 
records show pleural thickening and evidence of interstitial 
lung disease there was no diagnosis of asbestosis.  In 
addition the VA examination diagnosis was no evidence of 
asbestosis at that time.  A service-connection claim 
generally must be accompanied by evidence that establishes 
that the claimant currently has the claimed disability.  See 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Absent 
proof of a present disability there can be no valid claim.  A 
medical examination or other medical evidence that shows that 
the veteran currently suffers from a claimed disability is a 
fundamental prerequisite for establishing service connection.  
Asbestosis was not shown on VA examination, in the private 
medical records, by physical or X-ray examination, by CT scan 
or by pulmonary function testing.  

Accordingly, as there is no competent medical evidence 
establishing that the veteran currently has asbestosis his 
claim must be denied.  In reaching this decision the Board 
considered the benefit- of-the-doubt rule, but since the 
preponderance of the evidence is against the veteran's claim, 
this doctrine does not apply.  38 U.S.C. § 5107(b).  Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990); Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996).


ORDER

Service connection for asbestosis is denied.




		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

